DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuoka et al. (US 2018/0095115).
In regard to Claim 1:
	Fukuoka discloses, in Figure 2, an integrated circuit comprising: 
a comparator circuit (11; Figure 3: 111, where Figure 3 is the detailed view of 11) that generates a control signal (Vrst) based on a comparison between a threshold voltage (Vref) and a supply voltage (Vdd); 
a clock signal generation circuit (17) that generates a clock signal (Paragraph 0074) and that receives the control signal (Paragraphs 0045, 0073-0074), wherein the clock signal generation circuit decreases a frequency of the clock signal to a reduced frequency in response to the control signal indicating that the supply voltage has decreased below the threshold voltage (Paragraph 0076); and 
a secure device manager circuit (10) that comprises a first timing circuit (Figure 1: flip flop of 10), wherein the clock signal (17 output) is provided to a clock input of the first timing circuit (10), wherein the first timing circuit receives supply current from the supply voltage (Vdd, Paragraphs 0047-0048), and 
In regard to Claim 9:
	Fukuoka discloses, in Figure 2, a method for preventing voltage tampering of a security control circuit in an integrated circuit, the method comprising: 
comparing (11; Figure 3: 111, where Figure 3 is a detailed view of 11) a supply voltage (Vdd) to a threshold voltage (Vref) with a comparator circuit to generate a control signal (Vrst);  
22providing a clock signal (17 output, Paragraph 0074) generated by a clock signal generation circuit (17) to a clock input of a first timing circuit (Figure 1: flip flop of 10) in the security control circuit (10); 
providing supply current from the supply voltage (Vdd, Paragraph 0047-0048) to the first timing circuit (10); 
decreasing a frequency of the clock signal to a reduced frequency with the clock signal generation circuit in response to the control signal indicating that the supply voltage has decreased below the threshold voltage (Paragraph 0076); 
performing a security function for the integrated circuit with the security control circuit; and storing data associated with the security function in the first timing circuit in response to the clock signal with the reduced frequency without causing a timing violation in the first timing circuit (Paragraph 0042-0044).
In regard to Claim 16:
	Fukuoka discloses, in Figure 2, an integrated circuit comprising: 

an input buffer circuit (19) coupled to an input/output pad (VDD/ERR) of the integrated circuit; 
a first control circuit (12) that blocks signal transmission from the input/output pad to the input buffer circuit in response to the control signal indicating that the supply voltage is less than the threshold voltage (Paragraph 0076); 
an output buffer circuit (14) coupled to the input/output pad (VDD/ERR); and 
24a second control circuit (13) that blocks signal transmission from the output buffer circuit to the input/output pad in response to the control signal indicating that the supply voltage is less than the threshold voltage (Paragraphs 0073 and 0076).
In regard to Claim 18:
	Fukuoka discloses, in Figure 2, the integrated circuit of claim 16 further comprising: a secure device manager circuit (10) that performs a security function for the integrated circuit, wherein the secure device manager circuit receives the supply voltage at a supply input (Vdd, Paragraph 0076)
In regard to Claim 19:
	Fukuoka discloses, in Figure 2, the integrated circuit of claim 16, wherein the first control circuit (12) comprises a first AND or NAND logic gate circuit (Figure 4: 125), and wherein the second control circuit comprises a second AND (13) or NAND logic gate circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (US 2018/0095115), in view of Gupta et al. (US 2019/0004562).
In regard to Claim 2:
	All of the claim limitations have been discussed with respect to Claim 1 above, except for wherein the clock signal generation circuit comprises a ring oscillator circuit.
	Gupta discloses, in Figure 1, wherein the clock signal generation circuit comprises a ring oscillator circuit (102, DB(1) – DB(N); Paragraph 0031).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the ring oscillator taught by Gupta with the clock generator taught by Fukuoka, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 10:


Gupta discloses, in Figure 1, wherein the clock signal generation circuit comprises a ring oscillator circuit (102, DB(1) – DB(N); Paragraph 0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the ring oscillator taught by Gupta with the clock generator taught by Fukuoka, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 3-8, 11-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunz et al. (US 2020/0286574); Figure 7
Ho (US 9,356,506); Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896